Citation Nr: 0842576	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right arm 
disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a right arm disability.  In December 2007, the 
Board remanded the claim for additional development.
FINDINGS OF FACT

1.  The claim for service connection for a right arm 
disability was previously denied in a September 1976 rating 
decision.  The veteran was notified of the decision but did 
not perfect an appeal.

2.  The evidence received since the final denial in September 
1976 is new, in that it was not previously considered by 
decision makers.  The evidence, however, is largely 
cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision that denied service 
connection for a right arm disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  The evidence received since the September 1976 rating 
decision is not sufficient to reopen the veteran's claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's claim of entitlement to service 
connection for a right arm disability in a September 1976 
rating decision.  At the time of the September 1976 denial, 
the RO found that there was no evidence demonstrating a 
current diagnosis of a right arm disability, and the claim 
was denied.  

Although in the April 2004 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the September 1976 decision 
became final because the veteran did not file a timely 
appeal.

The claim for service connection for a right arm disability 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant 
filed this application to reopen his claim in November 2003.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in September 1976 consisted of the veteran's service 
medical records, the veteran's post-service treatment 
records, and his own statements.  The RO found that there was 
no evidence demonstrating a current diagnosis of a right arm 
disability.  Accordingly, the RO denied the claim.  

Additional evidence received since the 1976 denial includes 
treatment records dated from May 1999 to January 2006, which 
demonstrate regular treatment for diabetes mellitus, 
bilateral cataracts, dyslipidemia, prostate problems, low 
back pain, and an abscessed tooth.  Those records contain 
only a single complaint related to the right arm, in July 
2005, when the veteran complained that his right shoulder was 
painful with lifting only.  No diagnosis was rendered.

Other newly received evidence includes the veteran's 
statements, wherein he reiterates that he was treated for a 
right arm injury during service, and alleges that he is 
therefore entitled to service connection for a right arm 
disability.  Significantly, since filing his application to 
reopen the previously denied claim, the veteran has not 
alleged that he has received treatment for his right arm 
since his separation from service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additionally 
submitted clinical records may not serve as a basis for 
reopening the claim of entitlement to service connection for 
a right arm disability.  These records show that he received 
treatment for a variety of disorders, but do not reflect 
treatment for or a diagnosis of any right arm disability.  
While the veteran complained of a painful right shoulder with 
lifting, pain is not analogous to disability.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As no diagnosis of a right arm disability 
is of record, the newly submitted clinical records are 
largely cumulative or redundant, do not relate to an 
unestablished fact necessary to substantiate the claim, and 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  The claim therefore cannot be 
reopened on the basis of that evidence.  See 38 C.F.R. 
§ 3.156(a).
  
Neither may either claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The veteran is competent to 
offer testimony regarding the nature, frequency, and severity 
of the observable symptoms of his condition.  Layno v. Brown, 
6 Vet. App. 465 (1994).  The veteran, however, has not 
offered any statements regarding either the symptoms or 
diagnosis of a right arm disability since his separation from 
service.   Even if he had provided such statements, he lacks 
the medical competence to relate any current right arm 
symptoms to a particular circumstance, such as any in-service 
manifestation of symptoms, or to any other aspect of his 
service.  Additionally, the veteran's statements are mainly 
cumulative of those considered at the time of the last final 
decision on this issue. 

Although the veteran has submitted new evidence that was not 
before the RO in 1976, this new evidence is not material to 
the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for a right arm disability is not reopened and the benefits 
sought on appeal remain denied.  

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran prior 
to the initial AOJ decision in April 2004.  The content of 
the notice fully complies with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  His claim was subsequently readjudicated 
after providing the veteran with an opportunity to respond to 
the notice.  Furthermore, the veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established additional requirements 
with respect to the content of notice for reopening claims.  
The Board finds that notice meeting the requirements in the 
Kent was provided to the veteran in the December 2007 Board 
remand.  This notice not only told the veteran what 
constitutes new and material evidence but also advised him of 
the reasons for the previous denial of his claim for service 
connection for a right arm disability and what evidence was 
needed in order to be considered new and material.  The 
veteran has been given ample time to respond to that notice 
and provide evidence that relates to the previously 
unestablished facts.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  Medrano v. Nicholson, 21 Vet. App. 165 
(2007); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  
Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the veteran was provided 
notice of the missing elements and subsequent adjudication. 
The veteran's claim has been adjudicated almost continuously 
since 2004 giving the veteran plenty of time to become 
familiar with the VA claims process and of what he needed to 
provide in order to substantiate his claim.  Accordingly, the 
Board finds that any error in the notices provided to the 
veteran on his claim has not affected the essential fairness 
of the adjudication.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
treatment records dated from May 1999 to January 2006 have 
been associated with the claims file.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008). Since the 
veteran has failed to submit new and material evidence to 
reopen his claim, VA was not obligated to provide him with a 
medical examination.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.


ORDER

Service connection for a right arm disability remains denied 
because new and material evidence has not been received to 
reopen the claim.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


